PHILLIPS, Judge.
When this case was tried attorney fees could be allowed under G.S. 6-21.1 only “where the judgment for recovery of damages” was $5,000 or less, and defendant’s sole assignment of error asserts that the trial court erred by awarding attorney fees in this case because the “principal amount of the judgment was in an amount greater than $5,000.” Obviously, this assignment is without foundation, as the principal amount of the judgment was $4,665. His argument that G.S. 6-21.1 does not authorize the allowance of counsel fees because the verdict was for more than $5,000 is unavailing; the statute refers only to the amount of the judgment and we have no authority to enlarge it.
No error.
Judges COZORT and GREENE concur.